 


109 HR 325 IH: Hybrid HOV Access Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 325 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Graves introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 23, United States Code, to establish requirements for the operation of high occupancy vehicle facilities on highways. 
 
 
1.Short titleThis Act may be cited as the Hybrid HOV Access Act of 2005.  
2.HOV facilities 
(a)In generalSubchapter I of chapter 1 of title 23, United States Code, is amended by adding at the end the following: 
 
165.HOV facilities 
(a)In general 
(1)Authority of state agenciesA State agency that has jurisdiction over the operation of a HOV facility shall establish the occupancy requirements of vehicles operating on the facility. 
(2)Occupancy requirementExcept as otherwise provided by this section, no fewer than 2 occupants per vehicle may be required for use of a HOV facility. 
(b)ExceptionsNotwithstanding the occupancy requirements of subsection (a)(2), the following exceptions shall apply with respect to a State agency operating a HOV facility: 
(1)Motorcycles and bicycles 
(A)In generalSubject to subparagraph (B), the State agency shall allow motorcycles and bicycles to use the HOV facility. 
(B)Safety exceptionA State agency may restrict use of the HOV facility by motorcycles or bicycles (or both) if the agency certifies to the Secretary that such use would create a safety hazard and the Secretary accepts the certification. The Secretary may accept a certification under this subparagraph only after the Secretary publishes notice of the certification in the Federal Register and provides an opportunity for public comment. 
(2)Public transportation vehiclesThe State agency may allow public transportation vehicles to use the HOV facility if the agency— 
(A)establishes requirements for clearly identifying the vehicles; and 
(B)establishes procedures for enforcing the restrictions on the use of the facility by such vehicles. 
(3)High occupancy toll vehiclesThe State agency may allow vehicles not otherwise exempt pursuant to this subsection to use the HOV facility if the operators of such vehicles pay a toll charged by the agency for use of the facility and the agency— 
(A)establishes a program that addresses how motorists can enroll and participate in the toll program; 
(B)develops, manages, and maintains a system that will automatically collect the toll; and 
(C)establishes policies and procedures to— 
(i)manage the demand to use the facility by varying the toll amount that is charged; 
(ii)enforce violations of use of the facility; and 
(iii)permit low-income individuals to pay reduced tolls. 
(4)Low emission and energy-efficient vehicles 
(A)Inherently low-emission vehicleBefore September 30, 2009, the State agency may allow vehicles that are certified as inherently low-emission vehicles pursuant to section 88.311-93 of title 40, Code of Federal Regulations, and are labeled in accordance with section 88.312-93 of such title, to use the HOV facility if the agency establishes procedures for enforcing the restrictions on the use of the facility by such vehicles. 
(B)Other low emission and energy-efficient vehiclesBefore September 30, 2009, the State agency may allow vehicles certified as low emission and energy-efficient vehicles under subsection (e), and labeled in accordance with subsection (e), to use the HOV facility if the agency— 
(i)establishes a program that addresses how those qualifying low emission and energy-efficient vehicles are selected and certified; 
(ii)establishes requirements for labeling qualifying low emission and energy-efficient vehicles (including procedures for enforcing those requirements); 
(iii)continuously monitors, evaluates, and reports to the Secretary on performance; and 
(iv)imposes such restrictions on the use on high occupancy vehicle lanes by vehicles that do not satisfy established occupancy requirements as are necessary to ensure that the performance of individual high occupancy vehicle lanes, and the entire high occupancy vehicle lane system, will not become seriously degraded. 
(5)Advanced lean burn technology vehiclesBefore September 30, 2009, the State agency may allow vehicles certified as advanced lean burn technology vehicles under subsection (e), and labeled in accordance with subsection (e), to use the HOV facility if the agency— 
(A)establishes a program that addresses how those qualifying advanced lean burn technology vehicles are selected and certified; 
(B)establishes requirements for labeling qualifying advanced lean burn technology vehicles (including procedures for enforcing those requirements); 
(C)continuously monitors, evaluates, and reports to the Secretary on performance; and 
(D)imposes such restrictions on the use on high occupancy vehicle lanes by vehicles that do not satisfy established occupancy requirements as are necessary to ensure that the performance of individual high occupancy vehicle lanes, and the entire high occupancy vehicle lane system, will not become seriously degraded. 
(c)Requirements applicable to tolls 
(1)In generalTolls may be charged under subsections (b)(3) and (b)(4) notwithstanding section 301 and, except as provided in paragraphs (2) and (3), subject to the requirements of section 129. 
(2)HOV facilities on the interstate systemNotwithstanding section 129, tolls may be charged under subsections (b)(3) and (b)(4) on a HOV facility on the Interstate System. 
(3)Excess toll revenuesIf a State agency makes a certification under the last sentence of section 129(a)(3) with respect to toll revenues collected under subsections (b)(3) and (b)(4), the State, in the use of tolls revenues under that sentence, shall give priority consideration to projects for developing alternatives to single occupancy vehicle travel and projects for improving highway safety. 
(d)HOV facility management, operation, monitoring, and enforcement 
(1)In generalA State agency that allows vehicles to use a HOV facility under subsection (b)(4) in a fiscal year shall certify to the Secretary that the agency will carry out the following responsibilities with respect to the facility in the fiscal year: 
(A)Establishing, managing, and supporting a performance monitoring, evaluation, and reporting program for the facility that provides for continuous monitoring, assessment, and reporting on the impacts that such vehicles may have on the operation of the facility and adjacent highways. 
(B)Establishing, managing, and supporting an enforcement program that ensures that the facility is being operated in accordance with the requirements of this section. 
(C)Limiting or discontinuing the use of the facility by such vehicles if the presence of such vehicles has degraded the operation of the facility. 
(2)Degraded facility 
(A)In generalFor purposes of paragraph (1), the operation of a HOV facility shall be considered to be degraded if vehicles operating on the facility are failing to maintain a minimum average operating speed 90 percent of the time over a consecutive 6-month period during morning or evening weekday peak hour periods (or both). 
(B)Minimum average operating speed definedIn subparagraph (A), the term minimum average operating speed means— 
(i)45 miles per hour, in the case of a HOV facility with a speed limit of 50 miles per hour or greater; and 
(ii)not more than 10 miles per hour below the speed limit, in the case of a HOV facility with a speed limit of less than 50 miles per hour. 
(e)Certification of low emission and energy-efficient vehicles and advanced lean burn technology vehiclesNot later than 6 months after the date of enactment of this section, the Administrator of the Environmental Protection Agency shall issue— 
(1)a final rule establishing requirements for certification of a vehicle for purposes of this section as— 
(A)a low emission and energy-efficient vehicle; or 
(B)an advanced lean burn technology vehicle; and 
(2)requirements for the labeling of such vehicles. 
(f)Fuel efficiency guidance for hybrid vehiclesNot later than 6 months after the date of enactment of this section, the Administrator of the Environmental Protection Agency shall issue guidance on methods for determining whether a vehicle meets the fuel efficiency standards required to qualify as a hybrid vehicle under subsection (g). 
(g)DefinitionsIn this section, the following definitions apply: 
(1)Advanced lean burn technology vehicleThe term advanced lean burn technology vehicle means a vehicle with an internal combustion engine that is designed to operate primarily using more air than is necessary for complete combustion of fuel, incorporates direct injection, achieves at least 125 percent of city fuel economy of a comparable vehicle, and has received a certificate that such vehicle meets or exceeds— 
(A)in the case of a vehicle having a gross vehicle weight rating of 6,000 pounds or less, the Bin 5 Tier II emission standard established in regulations prescribed by the Administrator of the Environmental Protection Agency under section 202(i) of the Clean Air Act (42 U.S.C 7521(i)); and 
(B)in the case of a vehicle having a gross vehicle weight rating of more than 6,000 pounds but not more than 8,500 pounds, the Bin 8 Tier II emission standard established in such regulations. 
(2)Dedicated alternative fuel vehicleThe term dedicated alternative fuel vehicle means a vehicle that operates solely on— 
(A)methanol, denatured ethanol, or other alcohols; 
(B)a mixture containing at least 85 percent of methanol, denatured ethanol, and other alcohols by volume with gasoline or other fuels; 
(C)natural gas; 
(D)liquefied petroleum gas; 
(E)hydrogen; 
(F)coal derived liquid fuels; 
(G)fuels (except alcohol) derived from biological materials; 
(H)electricity (including electricity from solar energy); or 
(I)any other fuel that the Secretary prescribes by regulation that is not substantially petroleum and that would yield substantial energy security and environmental benefits. 
(3)HOV facilityThe term HOV facility means a high occupancy vehicle facility. 
(4) Hybrid vehicleThe term hybrid vehicle means a vehicle that— 
(A)has propulsion energy drawn from onboard hybrid sources of stored energy, including— 
(i)an internal combustion or heat engine using consumable fuel; and 
(ii)a rechargeable energy storage system; and 
(B)has been certified by the manufacturer, in accordance with guidance prescribed by the Administrator under subsection (f), to have achieved either— 
(i)a 10 percent or greater increase in city fuel economy relative to a comparable vehicle that is an internal combustion gasoline fueled vehicle (other than a vehicle that has propulsion energy from such onboard hybrid sources); or 
(ii)a 10 percent or greater increase in lifetime fuel savings relative to such comparable vehicle. 
(5)Low emission and energy-efficient vehicleThe term low emission and energy-efficient vehicle means a vehicle that— 
(A)has been certified by the Administrator of the Environmental Protection Agency as meeting the Tier II emission standard established in regulations prescribed by the Administrator under section 202(i) of the Clean Air Act (42 U.S.C. 7521(i)) for that make and model year vehicle; and 
(B)is a hybrid vehicle or dedicated alternative fuel vehicle. 
(6)Public transportation vehicleThe term public transportation vehicle means a vehicle that provides public transportation (as defined in section 5302(a) of title 49). 
(7)State agencyThe term State agency, as used with respect to a HOV facility, means an agency of a State or local government having jurisdiction over the operation of the facility and includes a State transportation department.. 
(b)Conforming amendments 
(1)Program efficienciesSection 102 of title 23, United States Code, is amended by striking subsection (a) and redesignating subsections (b) and (c) as subsections (a) and (b), respectively. 
(2)Chapter analysisThe analysis for subchapter I of chapter 1 of such title is amended by adding at the end the following: 
 
 
165. HOV facilities. 
(c)Technical amendmentSection 102(b) of title 23, United States Code, (as redesignated by subsection (b)(1) of this section) is amended by striking 10 years and all that follows through after and inserting 10 years (or such longer period as the State requests and the Secretary determines to be reasonable) after. 
 
